Citation Nr: 1445634	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment in the amount of $7,514.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWAC) at the Milwaukee, Wisconsin, Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran served on active duty from April 1970 to December 1971.

2.  On September 23, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


